Citation Nr: 1520211	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-28 807	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II.

2.  Entitlement to service connection for heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from November 1964 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDING OF FACT

In February 2015, prior to the promulgation of a decision in the appeal by the Board, the RO issued a decision that granted the benefits sought on appeal in full.  


CONCLUSION OF LAW

The criteria for dismissal of the appeal due to lack of jurisdiction have been met.  38 U.S.C.A. § 7105(a), (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.200 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Appellate review by the Board will be initiated by a notice of disagreement and substantive appeal after a statement of the case has been provided; thereafter, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

The Veteran perfected an appeal from the denial of service connection for diabetes and a heart disability, and he testified at a hearing before the undersigned as to these matters in July 2014.  Those claims were granted in full by the RO in February 2015, and the Veteran has not initiated an appeal for any downstream issues to date.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  As such, there remain no allegations  of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


